Exhibit 99.12 Indian GAAP Standalone Auditors’ report to the Board of Directors of Infosys Technologies Limited We have audited the attached Balance Sheet of Infosys Technologies Limited (‘the Company’) as at 31 December2010, the Profit and Loss Account of the Company for the quarter and nine months ended on that date and the Cash Flow Statement of the Company for the nine months ended on that date, annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. We report that: (a) we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purposes of our audit; (b) in our opinion, proper books of account have been kept by the Company so far as appears from our examination of those books; (c) the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report are in agreement with the books of account; (d) in our opinion, the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report comply with the Accounting Standards prescribed by the Companies (Accounting Standards) Rules, 2006, to the extent applicable; and (e) in our opinion and to the best of our information and according to the explanations given to us, the said accounts give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at 31 December 2010; (ii) in the case of the Profit and Loss Account, of the profit of the Company for the quarter and nine months ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows of the Company for the nine months ended on that date. for B S R & Co. Chartered Accountants Firm registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore 13 January 2011 INFOSYS TECHNOLOGIES LIMITED in crore Balance Sheet as at Schedule December 31, 2010 March 31, 2010 SOURCES OF FUNDS SHAREHOLDERS' FUNDS Share capital 1 Reserves and surplus 2 DEFERRED TAX LIABILITIES 5 APPLICATION OF FUNDS FIXED ASSETS 3 Original cost Less: Accumulated depreciation and amortization Net book value Add: Capital work-in-progress INVESTMENTS 4 DEFERRED TAX ASSETS 5 CURRENT ASSETS, LOANS AND ADVANCES Sundry debtors 6 Cash and bank balances 7 Loans and advances 8 LESS: CURRENT LIABILITIES AND PROVISIONS Current liabilities 9 Provisions 10 NET CURRENT ASSETS SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Balance sheet As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore January 13, 2011 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary ­ INFOSYS TECHNOLOGIES LIMITED in crore, except per share data Profit and Loss account for the Schedule Quarter ended December 31, Nine months ended December 31, Income from software services and products Software development expenses 11 GROSS PROFIT Selling and marketing expenses 12 General and administration expenses 13 OPERATING PROFIT BEFORE DEPRECIATION Depreciation OPERATING PROFIT Other income, net 14 Provision for investments – 1 – 1 NET PROFIT BEFORE TAX Provision for taxation (refer to note 23.2.11) 15 NET PROFIT AFTER TAX Balance Brought Forward Balance in profit and loss account AMOUNT AVAILABLE FOR APPROPRIATION Interim dividend – – 30th year special dividend – – – Dividend tax – – 97 Amount transferred to general reserve – Balance in profit and loss account EARNINGS PER SHARE Equity shares of par value 5/- each Basic Diluted Number of shares used in computing earnings per share (1) Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Profit and Loss account. (1) Refer to note 23.2.19 As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore January 13, 2011 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED in crore Cash Flow statement for the Schedule Nine months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net profit before tax Adjustments to reconcile net profit before tax to cash provided by operating activities Depreciation Interest and dividend income Effect of exchange differences on translation of deferred tax liabilities Effect of exchange differences on translation of foreign currency cash and cash equivalents 6 Changes in current assets and liabilities Sundry debtors Loans and advances 16 Current liabilities and provisions 17 Income taxes paid 18 NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets and change in capital work-in-progress 19 Investments in subsidiaries 20 (a) Investment/(Disposal) of other securities 20 (b) Interest and dividend received 21 NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 23 59 Repayment of loan given to subsidiary 23 – Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 3 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD 22 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Cash Flow statement. As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore January 13, 2011 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to the Balance Sheet as at December 31, 2010 March 31, 2010 1 SHARE CAPITAL Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid Up Equity shares,5/- par value (1) 57,41,29,693 (57,38,25,192) equity shares fully paid up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve] Forfeited shares amounted to 1,500/- (1,500/-) (1) For details of options in respect of equity shares, refer to note 23.2.10 and also refer to note 23.2.19 for details of basic and diluted shares 2 RESERVES AND SURPLUS Capital reserve 54 6 Add: Transferred from Profit and Loss account – 48 54 54 Share premium account - Opening balance Add: Receipts on exercise of employee stock options 23 87 Income tax benefit arising from exercise of stock options – 10 General reserve - Opening balance Add: Transferred from Profit and Loss account – Balance in Profit and Loss account 3. FIXED ASSETS in crore, except as otherwise stated Original cost Depreciation and amortization Net book value Particulars As at April 1, Additions during the period Deductions/ Retirement during the period As at December 31, As at April 1, For the period Deductions during the period As at December 31, As at December 31, As at March 31, Land : Free-hold – Leasehold – 3 – Buildings (1)(2) – – Plant and machinery (2) – – Computer equipment (2) 7 7 Furniture and fixtures (2) 44 – 85 – Vehicles 5 1 – 6 3 – – 3 3 2 Intellectual property right 12 – – 12 12 – – 12 – – 10 7 Previous year Notes: (1) Buildings include 250/- being the value of 5 shares of 50/- each in Mittal Towers Premises Co-operative Society Limited. (2) Includes certain assets provided on operating lease to Infosys BPO, a subsidiary. Refer to note 23.2.6 for details INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to the Balance Sheet as at December 31, 2010 March 31, 2010 4 INVESTMENTS (1) Long- term investments– at cost Trade (unquoted) Other investments 6 6 Less: Provision for investments 2 2 4 4 Non-trade (unquoted) Subsidiaries Infosys BPO Limited (2) 3,38,22,319 (3,38,22,319) equity shares of 10/- each, fully paid Infosys Technologies (China) Co. Limited 65 Infosys Technologies (Australia) Pty Limited 1,01,08,869 (1,01,08,869) equity shares of AUD 0.11 par value, fully paid 66 66 Infosys Consulting, Inc., USA 5,50,00,000 (5,50,00,000) common stock of USD 1.00 par value, fully paid Infosys Technologies, S. De R.L. De C.V., Mexico 54 40 Infosys Technologies Sweden AB 1,000 (1,000) equity shares of SEK 100 par value, fully paid – – Infosys Technologies DO Brasil LTDA 1,45,16,997 (1,07,16,997) shares of BRL 1.00 par value, fully paid 38 28 Infosys Public Services, Inc 1,00,00,000 (1,00,00,000) common stock of USD 0.50 par value, fully paid 24 24 Current investments – at the lower of cost and fair value Non-trade (unquoted) Liquid mutual fund units – Certificates of deposit Aggregate amount of unquoted investments (1) Refer to note 23.2.15 for details of investments (2)Investments include 6,79,250 (13,36,331) options of Infosys BPO 5 DEFERRED TAXES Deferred tax assets Fixed assets Sundry debtors 31 28 Other assets 84 Deferred tax liabilities Branch profit tax 6 SUNDRY DEBTORS(1) Debts outstanding for a period exceeding six months Unsecured Considered doubtful 93 79 Other debts Unsecured Considered good(2) Considered doubtful 18 21 Less: Provision for doubtful debts (1) Includes dues from companies where directors are interested 1 11 (2) Includes dues from subsidiaries (refer to note 23.2.7) 69 56 7 CASH AND BANK BALANCES(1) Cash on hand – – Balances with scheduled banks In current accounts (2) 67 In deposit accounts Balances with non-scheduled banks In current accounts (1) Refer to note 23.2.12 for details of balances with scheduled and non-scheduled banks (2) Includes balance in unclaimed dividend account (refer to note 23.2.23.a) 3 2 8 LOANS AND ADVANCES Unsecured, considered good Loans to subsidiary (refer to note 23.2.7) 23 46 Advances Prepaid expenses 47 25 For supply of goods and rendering of services 13 5 Advance to gratuity trust and others 31 2 Withholding and other taxes receivable Others 8 13 Unbilled revenues Advance income taxes Interest accrued but not due 52 14 Loans and advances to employees Housing and other loans 40 38 Salary advances 67 62 Electricity and other deposits 57 60 Rental deposits 17 13 Deposits with financial institutions (refer to note 23.2.13) Mark-to-market gain on forward and options contracts 43 88 Unsecured, considered doubtful Loans and advances to employees 4 2 Less: Provision for doubtful loans and advances to employees 4 2 9 CURRENT LIABILITIES Sundry creditors Goods and services (1) 96 Accrued salaries and benefits Salaries 31 25 Bonus and incentives For other liabilities Provision for expenses Retention monies 20 66 Withholding and other taxes payable Gratuity obligation - unamortised amount relating to plan amendment 23 26 Others (2) 9 8 Advances received from clients 19 7 Unearned revenue Unclaimed dividend 3 2 (1) Includes dues to subsidiaries (refer to note 23.2.7) 95 (2) Includes deposits received from subsidiary(refer to note 23.2.7) 7 7 10 PROVISIONS Proposed dividend – Provision for Tax on dividend – Income taxes (1) Unavailed leave Post-sales client support and warranties (2) 69 73 (1) Refer to note 23.2.11 (2) Refer to note 23.2.20 INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to Profit and Loss account for the Quarter ended December 31, Nine months ended December 31, 11 SOFTWARE DEVELOPMENT EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 60 Staff welfare 16 9 39 21 Technical sub-contractors - subsidiaries Technical sub-contractors - others 62 Overseas travel expenses Software packages for own use 85 Third party items bought for service delivery to clients 42 – 76 16 Communication expenses 9 27 35 Computer maintenance 6 5 19 16 Consumables 7 5 20 16 Rent 7 5 18 17 Provision for post-sales client support and warranties 12 SELLING AND MARKETING EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 2 1 5 3 Staff welfare 1 – 2 1 Overseas travel expenses 25 24 74 57 Traveling and conveyance 1 1 3 2 Commission charges 3 7 7 13 Brand building 17 11 51 41 Professional charges 3 9 10 17 Rent 3 3 9 9 Marketing expenses 3 4 10 8 Telephone charges 3 3 10 8 Printing and Stationery – 1 1 1 Communication expenses – – – 1 13 GENERAL AND ADMINISTRATION EXPENSES Salaries and bonus including overseas staff expenses 84 Contribution to provident and other funds 6 4 18 13 Professional charges 80 44 Telephone charges 28 23 83 80 Power and fuel 35 29 91 Traveling and conveyance 20 15 56 40 Overseas travel expenses 4 4 11 8 Office maintenance expenses 46 31 Insurance charges 5 5 17 17 Printing and stationery 3 1 8 6 Donations – 11 1 34 Rent 8 7 23 21 Advertisements 2 1 5 2 Repairs to building 11 8 31 25 Repairs to plant and machinery 9 8 23 22 Rates and taxes 12 6 30 19 Professional membership and seminar participation fees 3 1 7 5 Postage and courier 2 1 6 6 Books and periodicals 1 2 2 3 Bank charges and commission – – 1 1 Auditor's remuneration Statutory audit fees 1 1 1 1 Provision for bad and doubtful debts and advances 27 24 Commission to non-whole time directors 1 1 4 4 Freight charges – 1 1 1 Research grants 1 15 14 20 14 OTHER INCOME, NET Interest received on deposits with banks and others (1) Dividend received on investment in liquid mutual fund units (non-trade unquoted) 1 40 18 72 Miscellaneous income, net (2) 5 10 17 22 Gains / (losses) on foreign currency, net 16 22 3 70 (1) includes tax deducted at source 22 16 60 79 (2) refer to note 23.2.6 and 23.2.14 15 PROVISION FOR TAXATION Income taxes(1) MAT credit entitlement – – – Deferred taxes (1) Refer to note 23.2.11 INFOSYS TECHNOLOGIES LIMITED Schedules to Cash Flow statements for the Nine months ended December 31, 16 CHANGE IN LOANS AND ADVANCES As per the balance sheet (1) Less: Gratuity obligation - unamortised amount relating to plan amendment(2) 23 26 Deposits with financial institutions included in cash and cash equivalents(3) Interest accrued but not due 52 5 MAT credit entitlement – Advance income taxes Loans to Subsidiary 23 51 Less: Opening balance considered ( net of loans to subsidiaries) (1) includes loans to subsidiary and net of gratuity transitional liability (2) refer to note 23.2.21 (3) Excludes restricted deposits held with LIC of 431 crore (257 crore) for funding leave liability 17 CHANGE IN CURRENT LIABILITIES AND PROVISIONS As per the balance sheet Less: Unclaimed dividend 3 3 Retention monies 20 67 Gratuity obligation - unamortised amount relating to plan amendment 23 26 Provisions separately considered in Cash Flow statement Income taxes Less: Opening balance considered 18 INCOME TAXES PAID Charge as per the profit and loss account Add/(Less) : Increase/(Decrease) in advance income taxes 43 96 Increase/(Decrease) in deferred taxes 86 Increase/(Decrease) in MAT credit entitlement – 10 (Increase)/Decrease in income tax provision 19 PURCHASE OF FIXED ASSETS AND CHANGE IN CAPITAL WORK-IN-PROGRESS As per the balance sheet (1) Less: Opening capital work-in-progress Add: Closing capital work-in-progress Add: Opening retention monies 66 53 Less: Closing retention monies 20 67 (1) Net of 3 crore movement in land from leasehold to free-hold upon acquisition for the nine months ended December 31, 2010 20 (a) INVESTMENTS IN SUBSIDIARIES (1) As per the balance sheet Less: Opening balance considered 66 (1) Refer to note 23.2.15 for investment made in subsidiaries 20 (b) INVESTMENT/(DISPOSAL) OF SECURITIES (1) Opening balance considered – Less: Closing as per the balance sheet (1) Refer to note 23.2.15 for investment and redemptions 20 (c) REPAYMENT OF SUBSIDIARY LOAN Opening balance 46 51 Less: Closing balance (1) 23 51 23 – (1) Net of exchange rate fluctuation of 4 crore as at December 31, 2009 21 INTEREST AND DIVIDEND RECEIVED Interest and dividend income as per profit and loss account Add: Opening interest accrued but not due 14 1 Less: Closing interest accrued but not due 52 5 22 CASH AND CASH EQUIVALENTS AT THE END As per the balance sheet Add: Deposits with financial institutions (1) (1) Excludes restricted deposits held with LIC of 431 crore (257 crore) for funding leave liability (refer to note 23.2.23b) Schedules to the Financial Statements for the quarter and nine months ended December, 2010 23. Significant accounting policies and notes on accounts Company overview Infosys Technologies Limited ('Infosys' or 'the Company') along with its majority-owned and controlled subsidiary, Infosys BPO Limited ('Infosys BPO') and wholly-owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ('Infosys Australia'), Infosys Technologies (China) Co. Limited ('Infosys China'), Infosys Consulting Inc. ('Infosys Consulting'), Infosys Technologies S. de R. L. de C. V. ('Infosys Mexico'), Infosys Technologies (Sweden) AB. ('Infosys Sweden'), Infosys Tecnologia DO Brasil LTDA. ('Infosys Brasil') and Infosys Public Services, Inc, USA ('Infosys Public Services') is a leading global technology services corporation. The Company provides end-to-end business solutions that leverage cutting-edge technology, thereby enabling clients to enhance business performance. The Company provides solutions that span the entire software lifecycle encompassing technical consulting, design, development, re-engineering, maintenance, systems integration, package evaluation and implementation, testing and infrastructure management services. In addition, the Company offers software products for the banking industry. 23.1. Significant accounting policies 23.1.1. Basis of preparation of financial statements "These interim financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair values. GAAP comprises mandatory accounting standards as prescribed by the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India (SEBI). These financial statements should be read in conjunction with the annual financial statements for the year ended March 31, 2010. Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. These financial statements are prepared in accordance with the principles and procedures required for the preparation and presentation of financial statements as laid down under the Accounting Standard (AS) 25, 'Interim Financial Reporting'." 23.1.2. Use of estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage of completion which requires the Company to estimate the efforts expended to date as a proportion of the total efforts to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as the Management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognized wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset's net selling price and value in use, which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. 23.1.3. Revenue recognition Revenue is primarily derived from software development and related services and from the licensing of software products. Arrangements with customers for software development and related services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price and fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage of completion. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billings in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage-of-completion. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Company recognizes changes in the estimated amount of obligations for discounts using a cumulative catchup approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Company presents revenues net of value-added taxes in its Profit and Loss account. Profit on sale of investments is recorded on transfer of title from the Company and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Company's right to receive dividend is established. 23.1.4. Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Company has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 23.1.4.a. Post-sales client support and warranties The Company provides its clients with a fixed-period warranty for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time when related revenues are recorded and included in cost of sales. The Company estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 23.1.4.b.Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 23.1.5. Fixed assets, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairment, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises outstanding advances paid to acquire fixed assets, and the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. 23.1.6. Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method over the useful lives of assets estimated by the Management. Depreciation for assets purchased / sold during a period is proportionately charged. Individual low cost assets (acquired for less than 5,000/-) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Company for its use. The Management estimates the useful lives for the other fixed assets as follows : Buildings 15 years Plant and machinery 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 23.1.7.Retirement benefits to employees 23.1.7.a.Gratuity In accordance with the Payment of Gratuity Act, 1972, the Company provides for gratuity, a defined benefit retirement plan ('the Gratuity Plan') covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Company. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The Company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). Trustees administer contributions made to the Trust and contributions are invested in specific investments as permitted by the law. The Company recognizes the net obligation of the gratuity plan in the Balance Sheet as an asset or liability, respectively in accordance with Accounting Standard (AS) 15, 'Employee Benefits'. The Company's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made, and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the Profit and Loss account in the period in which they arise. 23.1.7.b.Superannuation Certain employees of Infosys are also participants in the superannuation plan ('the Plan') which is a defined contribution plan. The Company has no obligations to the Plan beyond its monthly contributions. 23.1.7.c.Provident fund Eligible employees receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee’s salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees’ Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the Trust and the notified interest rate. 23.1.7.d.Compensated absences The employees of the Company are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 23.1.8.Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 23.1.9.Foreign currency transactions Foreign-currency denominated monetary assets and liabilities are translated at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the profit or loss account. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. 23.1.10.Forward and options contracts in foreign currencies The Company uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Company and the Company does not use those for trading or speculation purposes. Effective April 1, 2008, the Company adopted AS 30, 'Financial Instruments: Recognition and Measurement', to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of the Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions are recognized in the profit or loss account. The Company records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the Profit and Loss account of that period. To designate a forward or options contract as an effective hedge, the Management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the Profit and Loss account. Currently hedges undertaken by the Company are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the Profit and Loss account at each reporting date. 23.1.11.Income taxes Income taxes are accrued in the same period that the related revenue and expenses arise. A provision is made for income tax annually, based on the tax liability computed, after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. Minimum alternate tax (MAT) paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the Balance Sheet if there is convincing evidence that the Company will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Company offsets, on a year on year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit considered for income taxes and the profit as per the financial statements are identified, and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. The income tax provision for the interim period is made based on the best estimate of the annual average tax rate expected to be applicable for the full fiscal year. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to Profit and Loss account are credited to the share premium account. 23.1.12.Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 23.1.13.Investments Trade investments are the investments made to enhance the Company’s business interests. Investments are either classified as current or long-term based on Management’s intention at the time of purchase. Current investments are carried at the lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long-term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 23.1.14.Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 23.1.15.Cash flow statement Cash flows are reported using the indirect method, whereby net profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Company are segregated. 23.1.16.Leases Lease under which the company assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the profit and loss account over the lease term. 23.2.Notes on accounts Amounts in the financial statements are presented in Rupees crore, except for per share data and as otherwise stated. Certain amounts do not appear due to rounding off, and are detailed in Note 23.3. All exact amounts are stated with the suffix '/-'. One crore equals 10 million. The previous period/year figures have been regrouped / reclassified, wherever necessary to conform to the current presentation. 23.2.1. Aggregate expenses The aggregate amounts incurred on expenses are as follows : in crore Quarter ended December 31, Nine months ended December 31, Salaries and bonus including overseas staff expenses Overseas travel expenses Traveling and conveyance 21 16 59 42 Technical sub-contractors - subsidiaries Technical sub-contractors - others 62 Software packages for own use 85 Third party items bought for service delivery to clients 42 – 76 16 Professional charges 83 53 Telephone charges 31 26 93 88 Communication expenses 6 9 27 36 Power and fuel 35 29 91 Office maintenance expenses 46 31 Commission charges 3 7 7 13 Brand building 17 11 51 41 Rent 18 15 50 47 Insurance charges 5 5 17 17 Computer maintenance 6 5 19 16 Printing and stationery 3 2 9 7 Consumables 7 5 20 16 Donations – 11 1 34 Advertisements 2 1 5 2 Marketing expenses 3 4 10 8 Repairs to building 11 8 31 25 Repairs to plant and machinery 9 8 23 22 Rates and taxes 12 6 30 19 Professional membership and seminar participation fees 3 1 7 5 Postage and courier 2 1 6 6 Provision for post-sales client support and warranties Freight charges – 1 1 1 Books and periodicals 1 2 2 3 Provision for bad and doubtful debts and advances 27 24 Commission to non-whole time directors 1 1 4 4 Bank charges and commission – – 1 1 Auditor's remuneration Statutory audit fees 1 1 1 1 Research grants 1 15 14 20 23.2.2.Capital commitments and contingent liabilities in crore As at Particulars December 31, 2010 March 31, 2010 Estimated amount of unexecuted capital contracts (net of advances and deposits) Outstanding guarantees and counter guarantees to various banks, in respect of the guarantees given by those banks in favour of various government authorities and others 3 3 Claims against the Company, not acknowledged as debts(1) [Net of amount paid to statutory authorities 241 crore (241 crore)] 28 in million in crore in million in crore Forward contracts outstanding In USD In Euro 13 75 16 97 In GBP 5 35 7 48 In AUD 10 46 3 12 Options contracts outstanding In USD 45 Claims against the Company not acknowledged as debts include demand from the Indian tax authorities for payment of additional tax of 671crore (214 crore), including interest of 177 crore (39 crore) upon completion of their tax review for fiscal 2005, fiscal 2006 and fiscal 2007. The tax demands are mainly on account of disallowance of a portion of the deduction claimed by the Company under Section 10A of the Income tax Act. The deductible amount is determined by the ratio of export turnover to total turnover. The disallowance arose from certain expenses incurred in foreign currency being reduced from export turnover but not reduced from total turnover. The tax demand for fiscal 2007 also includes disallowance of portion of profit earned outside India from the STP units and disallowance of profits earned from SEZ units . The matter for fiscal 2005 and 2006 is pending before the Commissioner of Income tax ( Appeals), Bangalore. The Company is in the process of appealing against the demand for fiscal 2007. The Company is contesting the demands and the Management, including its tax advisors, believes that its position will likely be upheld in the appellate process. No tax expense has been accrued in the financial statements for the tax demand raised. The Management believes that the ultimate outcome of this proceeding will not have a material adverse effect on the Company's financial position and results of operations. As of the Balance Sheet date, the company's net foreign currency exposures that are not hedged by a derivative instrument or otherwise is 635 crore. (891 crore as at March 31, 2010). 23.2.3. Quantitative details The Company is primarily engaged in the development and maintenance of computer software. The production and sale of such software cannot be expressed in any generic unit. Hence, it is not possible to give the quantitative details of sales and certain information as required under paragraphs3, 4C and 4D of part II of Schedule VI to the CompaniesAct, 1956. 23.2.4. Imports (valued on the cost, insurance and freight basis) in crore Particulars Quarter ended December 31, Nine months ended December 31, Capital goods 23 22 58 Software packages – 1 1 7 23 23 65 23.2.5. Activity in foreign currency in crore Particulars Quarter ended December 31, Nine months ended December 31, Earnings in foreign currency (on receipts basis) Income from software services and products Interest received from banks and others – – 6 2 Expenditure in foreign currency (on payments basis) Overseas travel expenses (including visa charges) Professional charges 47 40 Technical sub-contractors - subsidiaries Overseas salaries and incentives Other expenditure incurred overseas for software development Net earnings in foreign currency 23.2.6. Obligations on long-term, non-cancelable operating leases The lease rentals charged during the period and the maximum obligations on long-term, non-cancelable operating leases payable as per the rentals stated in the respective agreements are as follows: in crore Particulars Quarter ended December 31, Nine months ended December 31, Lease rentals recognized during the period 18
